Citation Nr: 0702419	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-06 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from February 
1968 to February 1970.  He subsequently served in the 
Nebraska Army National Guard from July 1972 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Lincoln, Nebraska Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO determined that the veteran 
had not submitted new and material evidence to reopen his 
claim of service connection for bilateral hearing loss.

The Board observes that in the January 2005 Statement of the 
Case (SOC), the RO considered and denied the veteran's claim 
on the merits and did not address the requirement for new and 
material evidence.  Regardless of the RO's actions, the Board 
is legally bound to decide the threshold issue of whether the 
appellant has submitted new and material evidence to reopen 
his claim before it can address service connection on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The veteran testified before the Board by way of a 
videoconference hearing in February 2006.  A transcript of 
the hearing has been associated with the claims folder.  
Following the hearing, the record was held open for 30 days 
to allow for the submission of additional evidence.  The 
veteran submitted records from private audiologist S.M.; 
statements from his spouse, C.C., and friends, C.B. and S.G; 
and a written waiver of his right to have the new evidence 
first reviewed by the agency of original jurisdiction (AOJ) 
pursuant to 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  In a rating decision issued April 1991, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss.

2.  Evidence regarding the veteran's claimed bilateral 
hearing loss, submitted subsequent to the April 1991 
decision, is not cumulative or redundant and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection.


CONCLUSIONS OF LAW

1.  The RO's April 1991 rating decision is final as to the 
claim for service connection for bilateral hearing loss.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 
(2006).

2.  New and material evidence to reopen the veteran's claim 
for service connection for bilateral hearing loss has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon the receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the decision below, the Board has reopened the 
veteran's claim for service connection for bilateral hearing 
loss based upon the submission of new and material evidence 
and remanded it for further development.  Accordingly, 
regardless of whether VA fulfilled its duties to notify and 
assist in relation to this issue, no harm or prejudice to the 
veteran has resulted.  See, e.g., Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992).


Analysis

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001 (as was the application to reopen the claim 
in this case), new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened; and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of the newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, the 
"credibility" of newly presented evidence is to be presumed 
unless the evidence is inherently incredible or beyond the 
competence of the witness).

In this case, the veteran is appealing the RO's September 
2004 decision which found the veteran had not submitted new 
and material evidence to reopen his claim for service 
connection for bilateral hearing loss.  The last "final" 
denial of the claim that took place prior to September 2004 
was the RO's April 1991 decision that originally denied 
service connection on the merits.  The veteran did not file a 
notice of disagreement (NOD) within a year of that decision, 
and it is therefore final pursuant to 38 U.S.C.A. § 7105(c).  
Accordingly, the Board must determine whether the veteran has 
submitted any new and material evidence since April 1991 that 
would allow the reopening of his claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

After a careful consideration of the record under the laws 
and regulations as set forth above, the Board finds the 
veteran has submitted new and material evidence to reopen his 
service connection claim.  At the time of the April 1991 
decision, the evidence of record consisted of the veteran's 
service medical records and VA Medical Center (VAMC) records 
from September and October 1970.  The service medical records 
show hearing within normal limits at both entrance and 
separation for the purpose of VA compensation in accordance 
with 38 C.F.R. § 3.385.  The service medical records also 
indicate, along with the VAMC records, that the veteran had a 
perforated right eardrum, reportedly due to childhood 
infection.  In its denial, the RO found that this evidence 
did not establish hearing loss in-service or within a year 
following discharge.
 
Subsequent to the April 1991 decision, the veteran provided 
evidence showing both a current hearing loss disability and a 
causal link with service.  In June 2004, he submitted private 
audiograms from the Lions Foundation, dated April 2000 to 
March 2002, and the results of a VAMC audiological 
evaluation, dated January 1991, which establish a hearing 
loss disability.  38 C.F.R. § 3.385.  A VA compensation and 
pension (C&P) audio examination conducted in September 2004 
also found significant sensorineural hearing loss.  In a 
January 2006 letter, private audiologist S.M. opined that the 
veteran's current hearing loss is at least as likely as not 
attributable to noise exposure during service.

The Board finds this information to be new, as it had not 
been previously associated with the claims folder, and it is 
neither cumulative nor redundant of the evidence of record in 
April 1991.  The information is also material as it relates 
to unestablished facts necessary to substantiate the claim, 
notably a current hearing loss disability and a causal 
relationship with service, and therefore raises a reasonable 
possibility of substantiating the veteran's claim.  
Accordingly, the veteran's claim is reopened and must be 
considered in light of all the evidence, both old and new.  
In that regard, further development is necessary, and the 
matter will be remanded.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for bilateral hearing 
loss is reopened.  The appeal is granted to this extent only.


REMAND

Having reopened the veteran's claim for service connection 
for bilateral hearing loss, the Board finds it necessary to 
remand the matter to ensure compliance with the notice and 
duty to assist provisions of the Veteran's Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

Pursuant to its duty to assist, VA must provide the veteran 
with a medical examination or obtain a medical opinion when 
such an examination or opinion is necessary to make a 
decision on a claim.  38 C.F.R. § 3.159(c)(4).  In this case, 
the veteran was provided with a VA C&P audio examination in 
September 2004, but the Board finds it does not provide, in 
conjunction with the other evidence of record, a sufficient 
basis on which to decide the veteran's claim.  Noting that 
the veteran had normal hearing at discharge, but noise 
exposure to weapons-fire during service, the examiner found 
that his current hearing loss was consistent with noise 
exposure and "at least as likely as not" the result of his 
military service.  Less than two weeks later, however, the 
examiner issued an addendum reversing her opinion and 
concluding that the veteran's normal hearing at discharge 
suggested his hearing loss instead "could not be service 
connected."  The brief addendum did not include any 
discussion as to the rationale underlying the examiner's 
change of opinion.
 
The veteran received a private audiological examination in 
January 2006 from S.M.  The audiologist observed that the 
veteran's separation examination did not include audiometric 
testing at 3000 and 6000 Hz, which correlate to noise-induced 
hearing loss.  Without that information, S.M. concluded the 
evidence could not support the claim that the veteran's 
hearing loss was service connected, and his disability rather 
resulted from a combination of age, heredity, and noise 
exposure.  In a subsequent statement, however, of the same 
date as the examination, S.M. opined that due to the 
incomplete testing at separation, "it is as least as likely 
as not" that a degree of the veteran's hearing loss was 
attributable to service.

Further complicating the fluctuating opinions of the 
examiners, the Board observes that while both audiologists 
reported having reviewed the veteran's medical records, 
neither addressed the significance, if any, of the decrease 
in hearing acuity noted when comparing the veteran's 
audiometric testing at induction with that at separation.  
Additionally, neither examiner addressed the import of the 
perforated right eardrum noted during service, the results of 
VAMC audiological testing in January 1991, or the multiple 
audiograms from the Lions Foundation.
 
Accordingly, the Board finds a clarifying medical opinion is 
necessary to ensure that the complete record of medical 
evidence has been considered and that an appropriate 
rationale is provided to account for the fluctuating medical 
opinions.  See 38 C.F.R. § 4.1 ("It is...essential, both in 
the examination and in the evaluation of disability, that 
each disability be viewed in relation to its history."); 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (finding 
examiner's opinion that disability "could" have resulted 
from service, without supporting clinical evidence or other 
rationale, too speculative to establish a medical nexus); 
Green v. Derwinski, 1 Vet. App. 131, 124 (1991). (Medical 
examinations should "take[] into account the records of 
prior medical treatment, so that the evaluation...will be a 
fully informed one.").

On remand, the veteran's claims folder and a copy of this 
REMAND should be forwarded to the same VA examiner who 
conducted the September 2004 VA examination, or, if that 
examiner is unavailable, to another suitably qualified 
examiner.  The examiner must review all pertinent records 
associated with the claims folder, including the veteran's 
service medical records, private medical records, and VA 
medical records, and provide a new, more thorough, medical 
opinion as to the likelihood (likely, unlikely, at least as 
likely as not) that the veteran's bilateral hearing loss is 
the result of conceded noise exposure during active service.  
In formulating an opinion, the examiner must address the 
significance, if any, of the following: the decrease in 
hearing acuity as measured at induction and separation; the 
lack of audiometric testing at 3000 Hz at separation; the 
perforated right eardrum noted in service and in October 
1970; and the veteran's subsequent VAMC and Lions Foundation 
audiograms.
 
The examiner must also specifically be informed that the term 
"as least as likely as not" does not mean within the realm 
of medical possibility, but rather that the medical evidence 
both for and against a conclusion is so evenly divided that 
it is as medically sound to find in favor of causation as it 
is to find against it.

The veteran should be given an opportunity to identify any 
additional relevant medical treatment records, from either 
private or VA facilities, that have not yet been associated 
with the claims folder.  Appropriate steps should be taken to 
obtain the identified records.  38 C.F.R. § 3.159(c).

Pursuant to the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the veteran should be 
provided with proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that informs him that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should undertake any additional 
development and/or notification deemed 
necessary for a full and fair 
adjudication of this case as required 
by recent Court decisions and any 
updated agency protocol.  In 
particular, the veteran must be sent a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice should 
also address the division of 
responsibilities between VA and the 
veteran for obtaining evidence, and it 
should request that the veteran submit 
"any" evidence in his possession that 
is relevant to his claim.

2.	The veteran should be given an 
opportunity to identify any additional 
relevant medical treatment records, 
from either private or VA facilities, 
that have not yet been associated with 
the claims folder.  Appropriate steps 
should be taken to obtain the 
identified records.

3.	After additional records, if any, have 
been obtained, the veteran's claims 
folder and a copy of this REMAND should 
be forwarded to the same VA examiner 
who conducted the September 2004 audio 
examination, or, if that examiner is 
unavailable, to another suitably 
qualified examiner.  The examiner must 
review all pertinent records associated 
with the claims folder, including the 
veteran's service medical records, 
private medical records, and VA medical 
records, and provide a new, more 
thorough, medical opinion as to the 
likelihood (likely, unlikely, at least 
as likely as not) that the veteran's 
current bilateral hearing loss is the 
result of his military service as 
opposed to being due to some other 
factor or factors

The examiner must discuss the rationale 
underlying any conclusion reached and 
must address the significance, if any, 
of the following: the decrease in 
hearing acuity as measured at induction 
and separation; the lack of audiometric 
testing at 3000 Hz at separation; the 
perforated right eardrum noted in 
service and in October 1970; and the 
veteran's subsequent VAMC and Lions 
Foundation audiograms.

The examiner must specifically be 
informed that the term "as least as 
likely as not" does not mean within the 
realm of medical possibility, but 
rather that the medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

4.	Thereafter, the claims folder should be 
reviewed to ensure that the foregoing 
requested development has been 
completed.  In particular, the medical 
opinion must be looked at to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, corrective 
procedures should be implemented.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.	After an appropriate period of time, or 
after the veteran indicates he has no 
further evidence to submit, his claim 
for entitlement to service connection 
for bilateral hearing loss must be 
readjudicated.  In the event that the 
claim is not resolved to the 
satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case (SSOC) which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  He 
should be given the opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


